Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
In response to 11/18/2020 Office Action with claims 15 and 30 being allowable, Applicant has merged claims 15 and 30 limitation into independent claims 1 and 16, respectively, to have claims 1, 16, and their dependent claims allowable. 

Allowable Subject Matter
Claims 1-14, 16-29 and 31-32 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter. 
The claimed invention is directed to an electronic device and method for controlling a display device, the method includes receiving a plurality of sub-pixel values for a target pixel among a plurality of pixels of an image frame, wherein the sub-pixel values of the target pixel comprise red, green, and blue sub-pixel values; calculating a pixel-based boosting ratio corresponding to the target pixel according to the sub-pixel values of the target pixel; and adjusting at least one of a plurality of backlight duties associated with the target pixel and the plurality of sub-pixel values of the target pixel according to the pixel-based boosting ratio.
For independent claim 1, no prior art was found that fully teaches or fairly suggests the subject matter disclosing the display device controlling method of claim 1. 
Claim 16 is allowable because it discloses an electronic device operated the method of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621